



COURT OF APPEAL FOR ONTARIO

CITATION: Enverga v. Balita Newspaper, 2017 ONCA 302

DATE: 20170412

DOCKET: C62541

Doherty, MacFarland and Rouleau JJ.A.

BETWEEN

Senator Tobias Enverga Jr.

Plaintiff (Respondent)

and

Balita Newspaper
,
Balita Media Inc.
,
Tess Cusipag
,
    Romeo P. Marquez (a.k.a. Romy Marquez) and Carlos Padilla

Defendants (Appellants)

James H. Chow, for the appellants

Howard W. Winkler and Eryn Pond, for the respondent

Heard:  April 6, 2017

On appeal from the judgment of Justice Sidney N. Lederman
    of the Superior Court of Justice, dated July 13, 2016.

APPEAL BOOK ENDORSEMENT

[1]

This is an appeal from damages only.

[2]

We appreciate the standard of review applicable to an appeal from a
    damage award in a defamation action.  The motion judges reasons are found at
    [2016] ONSC 4512.  They demonstrate a full and accurate appreciation of the
    legal principles as they apply to the quantification of compensatory and
    punitive judgments.

[3]

The motion judge referred to
Botiuk
as a similar case insofar
    as the assessment of compensatory damages is concerned.  We agree with the
    appellant that there were differences between the two cases.  However, there
    were also significant similarities.  The trial judge did not err in considering
Botiuk
and giving some weight to the award approved in that case in
    making his assessment of compensatory damages.

[4]

The appellant suggest that the award is out of line with other awards in
    cases involving the defamation of political figures.  Those cases were not put
    before the motion judge.  In any event, this was not a political case on the
    findings of the motion judge.  On those findings, the appellant created a
    controversy so that she could defame the respondent.  This was entirely
    personal.

[5]

The conduct of the appellant as described by the motion judge demanded a
    substantial award of punitive damages.  On his findings, the appellant had
    repeated the defamation, knowing full well that it was false and intended to
    continue to repeat the defamation in the future.  On the facts as found by the
    motion judge, deterrence could only be adequately served by a significant award
    of punitive damages.  We cannot say that the amount awarded is outside of the
    range required to serve as an adequate deterrent in the circumstances of this
    case.  We cannot interfere with the award.

[6]

The appeal is dismissed.  Costs to the respondent in the amount of $16,000,
    all in.


